Citation Nr: 9934084	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-26 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

During the course of the appeal, the veteran perfected an 
appeal as to the issue of service connection for bilateral 
pleural plaque effusions due to asbestos or herbicide 
exposure.  

In an October 1998 rating determination, the RO granted 
service connection for bilateral pleural effusions due to 
asbestos exposure.  

This action constituted a full grant of the benefits sought 
with regard to this issue and therefore was not before the 
Board of Veterans' appeals (Board) at the time of the 
veteran's death.  Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 
1997).


FINDINGS OF FACT

1.  The veteran had active military service from April 1962 
to August 1965. 

2.  In November 1999, the Board was notified by the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the veteran died on July [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellant's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.


ORDER

The appeal is dismissed.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

